ITEMID: 001-82053
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KOZEYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1967 and lives in the town of Ryazan.
5. The applicant is a retired serviceman. On unspecified dates in the past, he had taken part in peace-keeping operations in former Yugoslavia.
6. On an unspecified date, the applicant instituted proceedings against military unit no. 03611, seeking to recover the unpaid daily allowances owed to him for his participation in the above operations.
7. In the proceedings before the Military Court of the Ryazan Garrison (Рязанский гарнизонный военный суд) the representative of the military unit fully accepted the applicant's claim.
8. He submitted that it was impossible to pay the sum owed to the applicant, since there was no mechanism developed for payment of daily allowances to servicemen who had been commissioned abroad. Furthermore, no funds were available for this purpose.
9. On 11 December 2001 the Military Court of the Ryazan Garrison granted the applicant's claim and ordered the defendant to pay him 377,776.12 Russian roubles (RUR, approximately 14,100 euros at the material time).
10. The court found that the applicant could not be deprived of the right to receive the sum owed to him because of the absence of an appropriate mechanism of payment. No appeal was lodged and this judgment became final on 24 December 2001.
11. On 5 February 2002 the Military Court issued an execution writ.
12. On an unspecified date, the applicant submitted the execution writ to the Ryazan Regional Branch of the Federal Treasury.
13. It appears that the Federal Treasury informed the applicant that it was impossible to enforce the judgment as there were no budgetary funds available on the defendant's account for this purpose. He was advised to apply to the Ministry of Finance for the latter to recover the amount due from the Ministry of Defence.
14. On 16 September 2002 the applicant forwarded the execution writ to the Ministry of Finance.
15. On 6 November 2002 the Moscow Military Circuit Court, acting as a supervisory review instance upon the application by the President of that Court, quashed the judgment of 11 December 2001 as unlawful and unfounded and remitted the case at first instance for a fresh examination.
16. It does not appear that the applicant and his counsel were notified of the supervisory review proceedings in advance or that they were able to take part in them.
17. According to the Government, in April 2003 the Military Court rejected the applicant's claims. This judgment was upheld on appeal by the Moscow Military Circuit Court by two decisions dated 16 May, 10 and 17 June 2003.
18. According to Articles 13, 209 and 338 of the old Code of Civil Procedure (Гражданский процессуальный кодекс РСФСР), in force at the material time, a court judgment, which has become final, is binding and must be executed.
VIOLATED_ARTICLES: 6
